 



Exhibit 10.54
WYNDHAM WORLDWIDE CORPORATION
2006 EQUITY AND INCENTIVE PLAN
AWARD AGREEMENT — RESTRICTED STOCK UNITS
     Award Agreement (this “Agreement”), dated as of xx/xx/xxxx by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and the
grantee indicated on Exhibit A attached hereto (the “Grantee”), pursuant to the
terms and conditions of the Wyndham Worldwide Corporation 2006 Equity and
Incentive Plan (the “Plan”).
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. A copy of the Plan and a prospectus for the Plan are attached hereto and
the terms of the Plan are hereby incorporated in this Agreement. Terms used in
this Agreement which are not defined in this Agreement shall have the meanings
used or defined in the Plan.
     2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the Award indicated on Exhibit A attached hereto (the “Award”) to
the Grantee. Upon the vesting of the Award, as described in Paragraph 3 below,
the Company shall deliver for each Restricted Stock Unit that becomes vested,
one share of Stock; provided, however, that the Grantee shall remain required to
remit to the Company such amount that the Company determines is necessary to
meet all required minimum withholding taxes.
     3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the
Restricted Stock Units granted hereunder shall vest in the manner set forth on
Exhibit A attached hereto, subject to the Grantee’s continuous employment with
the Company through each respective vesting date. Upon (i) a “Change in
Control”, (ii) the Grantee’s termination of employment by reason of death or
Disability or (iii) if applicable, such other event as set forth in the
Grantee’s written agreement of employment with the Company, the Award shall
become immediately and fully vested, subject to any terms and conditions set
forth in the Plan and/or imposed by the Committee.
     4. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, and, if applicable, subject to Grantee’s written agreement
of employment with the Company, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent not yet vested, shall immediately
and automatically terminate.
     5. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.

 



--------------------------------------------------------------------------------



 



     6. No Rights to Continued Employment; Loss of Office. Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, for purposes of the Plan
and the Award, a termination of employment shall be deemed to have occurred on
the date upon which the Grantee ceases to perform active employment duties for
the Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of Wyndham Worldwide Corporation or
any of its subsidiaries.
     7. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.
     8. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable subsidiaries such sum as may be necessary to discharge the Company’s
or such subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.
     9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.
     10. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     11. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

2



--------------------------------------------------------------------------------



 



     12. Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.
     13. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of Stock underlying or
relating to any Award until the issuance of Stock to the Grantee in respect of
such Award; provided, however, that in the event the Board of Directors of the
Company shall declare a dividend on the Stock, a dividend equivalent equal to
the per share amount of such dividend shall be credited on all Restricted Stock
Units underlying the Award and outstanding on the record date for such dividend,
such dividend equivalents to be payable in cash without interest on the vesting
date of the Restricted Stock Units on which the dividend equivalents were
credited and shall otherwise be subject to the same terms and conditions as the
Restricted Stock Units on which the dividend equivalents were credited.
     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            Wyndham Worldwide Corporation
      By:           Stephen P. Holmes        Chairman and Chief Executive
Officer     

3



--------------------------------------------------------------------------------



 



EXHIBIT A (RSUs)
Wyndham Worldwide Corporation
2006 Equity and Incentive Plan
Statement of Restricted Stock Units (RSUs) Award



         
Granted To:
  Employee Name    
 
  Address    
 
  City, State Zip    
 
       
Award Date:
  xx/xx/xxxx    
Number of RSUs Granted (*):
  xxx,xxx    
 
       
Actual RSUs Award Grant Value:
  $x,xxx.xx   (Units Granted x Dollar Value per Unit)
 
        * Determined by dividing your Allocated LTIP Award Dollars by the
Wyndham Worldwide closing stock price on the award date and rounded down to the
nearest whole unit.
 
       
 
  Vesting Date   Vesting
 
      RSUs
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%
 
  xx/xx/xxxx   xx%
 
       
RSU Dollar Value per Unit: $xx.xx
       

     RETAIN THIS NOTIFICATION AND YOUR RESTRICTED STOCK UNIT AGREEMENT WITH YOUR
IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.
     Subject to the terms and conditions of the Wyndham Worldwide Corporation
2006 Equity and Incentive Plan, you have been awarded Restricted Stock Units.
The vesting referenced above is subject to you remaining continuously employed
with Wyndham Worldwide Corporation through each respective vesting date (see
grant agreement).
     Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-7001.

 